         Case: 1:18-cv-07209 Document #: 1 Filed: 10/29/18 Page 1 of 4 PageID #:1


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 Midwest Operating Engineers Welfare Fund; Midwest        )
 Operating Engineers Pension Trust Fund; Operating        )
 Engineers Local 150 Apprenticeship Fund; Local 150       )
 IUOE Vacation Savings Plan; Midwest Operating            )
 Engineers Retirement Enhancement Fund; and               )
 Construction Industry Research and Service Trust Fund,   )    Civil Action
                                                          )
                                                          )    No. 18-CV-7209
                                 Plaintiffs,              )
               v.                                         )
                                                          )
 Robert Neises Construction Corp.,                        )
                                                          )
                                Defendant.                )

                                         COMPLAINT

         Plaintiffs Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Operating Engineers Local 150 Apprenticeship Fund; Local 150 IUOE

Vacation Savings Plan; Midwest Operating Engineers Retirement Enhancement Fund (“MOE

Funds”); and Construction Industry Research and Service Trust Fund (“CRF”), hereby file suit

against Defendant, Robert Neises Construction Corp. (“Neises” or “the Company”) to compel an

audit.

                      COUNT I – MOE FUNDS’ SUIT FOR AN AUDIT

         1.     This Court has jurisdiction over this action pursuant to Employee Retirement

Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132, 1145; and pursuant to

§ 301 of the Labor Management Relations Act (“LMRA”) 29 U.S.C. § 185; and 28 U.S.C. § 1331.

         2.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

MOE Funds are located and administered in Cook County, Illinois.

         3.     International Union of Operating Engineers, Local 150, AFL-CIO (“the Union”),

is an employee organization under ERISA, 29 U.S.C. § 1002(4); and a labor organization under

the LMRA, 29 U.S.C. § 152(5).
      Case: 1:18-cv-07209 Document #: 1 Filed: 10/29/18 Page 2 of 4 PageID #:2


       4.      Defendant Neises is an “Employer” within the meaning of ERISA, 29 U.S.C.

§ 1002(5) and an “Employer” within the meaning of the LMRA, 29 U.S.C. § 152(2). It is a

corporation engaged in the landscaping industry with its principal office in Crown Point, Indiana.

       5.      Neises identified Robert Neises as President (Exhibit A).

       6.      On June 1, 2014, the Company through Robert Neises signed a Memorandum of

Agreement with the Union (attached as Exhibit B) that adopted the terms of a collective bargaining

agreement (“CBA”) known as the Northern Indiana Independent Contractors Group (excerpts

attached as Exhibit C).

       7.      The CBA and the Agreements and Declarations of Trust incorporated therein

require Neises to make fringe benefit contributions to the MOE Funds. The MOE Funds are

“employee welfare benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. §

1002(3).

       8.      The CBA and Trust Agreements additionally require Neises to:

       (a)     Submit a monthly report stating the names and number of hours worked by
               every person on whose behalf contributions are required and accompany
               these reports with payment of contributions based on an hourly rate
               identified in the CBA;

       (b)     Compensate the Funds for the additional administrative costs and burdens
               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all costs
               incurred by the Funds in the audit where it is determined that the Company
               was delinquent in the reporting or submission of contributions;

       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to require Neises to submit its payroll books and
               records for auditing or the recovery of delinquent contributions;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.


                                                     2
      Case: 1:18-cv-07209 Document #: 1 Filed: 10/29/18 Page 3 of 4 PageID #:3


       9.      Neises is delinquent and has breached its obligations to the Funds and its

obligations under the Plans by its refusal to complete an audit as requested by the Funds.

       10.     The Funds have demanded that Neises perform its obligations stated above, but the

Company has failed and refused to so perform (attached as Exhibit D).

       WHEREFORE, the Funds respectfully request that:

       A.      An account be taken as to all employees of Robert Neises Construction Corp.
               covered by the collective bargaining agreement as to wages received and hours
               worked by such employees to determine amounts required to be paid to the Funds,
               covering the period January 1, 2017 to December 31, 2017;
       B.      Neises be ordered to pay any amounts determined to be due pursuant to such audit;
       C.      Neises be ordered to submit all delinquent monthly contribution reports to the
               Funds stating the information required to be stated thereon, and to continue
               submitting such reports while this action is pending;
       D.      Judgment be entered in favor of the Funds and against Neises for all costs of
               auditing the Company’s records, and the Funds’ reasonable attorneys’ fees and
               court costs necessarily incurred in this action as specified herein, or as subsequently
               determined all as provided for in the Plans and in ERISA;
       E.      Neises be permanently enjoined to perform specifically its obligations to the Funds,
               and in particular, to continue submitting the required reports and contributions due
               thereon to the Funds in a timely fashion as required by the Plans and by ERISA;
               and,
       F.      The Funds receive such further relief as may be deemed just and equitable by the
               Court, all at the Company’s cost.

                             COUNT II – CRF SUIT FOR AUDIT

       1-6.    CRF re-alleges and incorporates herein by reference paragraphs 1 through 6 of

Count I as paragraphs 1 through 6 and as if fully stated herein.

       7.      The CBA and the Agreements and Declarations of Trust incorporated therein

require Neises to make fringe benefit contributions to CRF.

       8.      CRF is a labor management cooperative committee as that term is defined under

Section 302(c)(9) of the LMRA, 29 U.S.C. § 186 (c)(9).




                                                     3
       Case: 1:18-cv-07209 Document #: 1 Filed: 10/29/18 Page 4 of 4 PageID #:4


       9.      The CBA places similar obligations on Neises with respect to CRF as it does the

Funds. The Company is delinquent and has breached its obligations to the CRF by failing and

refusing to complete an audit as requested.

       10.     CRF has demanded that Neises perform its obligations stated above, but the

Company has failed and refused to so perform. (See Exhibit D).

       WHEREFORE, CRF respectfully requests that:

       A.      An account be taken as to all employees of Robert Neises Construction Corp.
               covered by the collective bargaining agreement as to wages received and hours
               worked by such employees to determine amounts required to be paid to CRF,
               covering the period January 1, 2017 to December 31, 2017;
       B.      Neices be ordered to pay any amounts determined to be due pursuant to such audit;
       C.      Neises be ordered to submit all delinquent monthly contribution reports to the CRF
               stating the information required to be stated thereon, and to continue submitting
               such reports while this action is pending;
       D.      Judgment be entered in favor of CRF and against Neises for all costs of auditing
               the Company’s records, and CRF’s reasonable attorneys’ fees and court costs
               necessarily incurred in this action as specified herein, or as subsequently
               determined all as provided for in the Plans and in ERISA;
       E.      Neises be permanently enjoined to perform specifically its obligations to the CRF,
               and in particular, to continue submitting the required reports and contributions due
               thereon to CRF in a timely fashion as required by the plans and by ERISA; and,
       F.      CRF receive such further relief as may be deemed just and equitable by the Court,
               all at the Company’s cost.

Dated: October 29, 2018                                 Respectfully submitted,

                                                 By:     s/ Charles R. Kiser
                                                        One of the Attorneys for the Plaintiffs

Attorneys for the Funds and CRF

Dale D. Pierson (dpierson@local150.org)
Charles R. Kiser (ckiser@local150.org)
Institute for Worker Welfare, P.C.
6141 Joliet Road
Countryside, IL 60525
Ph: (708) 579-6613
Fx: (708) 588-1647




                                                    4
